                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


Brian C. Jones,
       Petitioner,

                                                                    l:19cv479(LO/MSN)

Mark J. Bolster,
      Respondent.

                                  MEMORANDUM OPINION


       Brian Jones, a federal inmate proceeding pro      filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2241, charging that disciplinary proceedings he faced while

incarcerated at FCl Schuylkill violated his due process rights.[Dkt. No. 1]. The respondent has

moved to dismiss or, in the alternative, for summary judgment.[Dkt. No. 10]. Jones received the

notice required by Local Rule 7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975), and

filed a response in opposition.[Dkt Nos. 10-1, 16]. For the reasons that follow, respondent's

motion will be granted.

                                          I. Background

       On January 26, 2018, Lieutenant D. Keeney drafted an incident report, charging Jones

with violating Bureau of Prisons(BOP)disciplinary code 112 for using narcotics. [Jordan Aff.

Attach. 3]. The incident report documents as follows. Early in the afternoon, a medical assistance

call was placed "for an inmate who was stumbling around." [Id.]. Officer Keeney then arrived on

the scene,joining Officer M. Row,and found Jones "laying on the floor mumbling

incoherently." lid.]. Jones was taken to the health services unit, where staff observed that Jones

had dilated pupils, slurred speech, unsteady gait, and difficulty following commands.[Id.].

Physician Assistant(P.A.) Rush reviewed Jones's medical file and determined that there was no
